940 F.2d 653Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James T. MORRIS, Defendant-Appellant.
No. 90-6333.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided July 29, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-89-81)
James T. Morris, appellant pro se.
Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
VACATED AND REMANDED.
Before K.K. HALL, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
James T. Morris appeals from the district court's order denying his motion to correct an illegal sentence under Fed.R.Crim.P. 35(a) (as applicable to offenses committed prior to November 1, 1987).  He claims that the imposition of a special parole term for a violation of 21 U.S.C. Sec. 841(a)(1), committed after October 27, 1986, was illegal.  A recent decision of the United States Supreme Court, rendered after the district court's order in this case, held that supervised release, rather than special parole, is the appropriate post-confinement supervision for drug offenses committed in the period between October 27, 1986 and November 1, 1987.  Gozlon-Peretz v. United States, 59 U.S.L.W. 4107, 4111 (U.S.1991).


2
Accordingly, we vacate the district court's order denying Rule 35 relief, vacate the special parole term, and remand to the district court for imposition of a term of supervised release pursuant to 21 U.S.C. Sec. 841(b).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.